DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 06/13/2022 to prosecute the invention of Group II, including claims 22-24. Other Group, including claims 1-21 is withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASHIMOTO et al. (U. S. Pat. App. Pub. – 2009/0028374).
	Regarding claim 22, HASHIMOTO et al. disclose an apparatus, comprising: a speaker system comprising a speaker (1), wherein the speaker comprises a speaker cone (22) and a voice coil (3) coupled to the speaker cone, wherein the apparatus is configured to provide a pressure differential between a front side of the speaker cone and a back side of the speaker cone such that a gas pressure level at the front side of the speaker cone is greater than a gas pressure level at the back side of the speaker cone (Fig. 1); and a voice coil position control system (24) configured to compensate for a displacement of the voice coil from a target null position as a result of the pressure differential; wherein the voice coil position control system is configured to generate a position control signal that is applied to the voice coil, wherein the position control signal comprises an electrical current signal that is configured to generate an electromagnetic force which is sufficient to move the voice coil to the target null position when no audio electrical signal is applied to the voice coil, while allowing the voice coil to move back and forth about the null position in response to an audio electrical signal applied to the voice coil during operation of the speaker ([0016-0022]).
	Regarding claim 24, HASHIMOTO et al. disclose an apparatus, wherein the voice coil position control system (24) is further configured to determine a position of the voice coil and generate a position feedback control signal which is utilized by the voice coil position control system to generate the position control signal (Figs. 2 and 7-8).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651